Citation Nr: 0302435	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-
service-connected pension benefits in the amount of 
$17,809.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 14, 1967 
to November 21, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision rendered by 
the Louisville, Kentucky, RO Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for a waiver of recovery of an indebtedness in the amount of 
$17,809.00.  This case was previously before the Board in 
September 2001, when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran began receiving non-service-connected pension 
benefits effective January 1992.

2.  In August 2000, based on information relating to the 
veteran's receipt of income from his dependents' Social 
Security benefits, the RO retroactively terminated the 
veteran's pension award to June 1, 1999, giving rise to an 
overpayment in the amount of $17,809.00.

3.  The creation of the overpayment was not the result of bad 
faith, fraud, or misrepresentation on the part of the 
veteran.

4.  Recovery of the overpayment in the amount of $17,809.00, 
plus accrued interest, would be against equity and good 
conscience.




CONCLUSIONS OF LAW

1.  There was no bad faith, fraud, or misrepresentation on 
the part of the veteran in the creation of the overpayment.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a) (2002).

2.  Recovery of the overpayment of non-service-connected 
pension benefits in the amount of $17,809.00, plus accrued 
interest, is against equity and good conscience; waiver of 
recovery of the overpayment is warranted.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a January 1992 rating decision, the veteran was found to 
be permanently and totally disabled for non-service-connected 
pension purposes due to his weight loss, anemia, and 
rheumatoid arthritis.  In a letter dated in March 1992, the 
RO informed the veteran that he was entitled to receive 
$138.00 in monthly pension benefits effective January 1992.  
The RO advised the veteran in May 1993 that it was his 
responsibility to immediately inform VA of any change in 
income.  The RO instructed the veteran to notify the RO 
immediately if he began receiving Social Security benefits at 
a later date.

By a May 1993 letter, the veteran's VA benefits were 
increased to $989.00 per month effective March 1993.  The 
veteran was advised that his rate of VA pension was directly 
related to his family's income, and that adjustment to his 
payments must be made whenever his family income changed.  He 
was advised to immediately notify the RO if household income 
changed.  The veteran was advised that failure to inform VA 
properly of his income changes could result in the creation 
of an overpayment of his account. 

In June 1994, the veteran received notice that his VA 
benefits were being reduced because of evidence showing that 
his family income had changed.  The veteran was notified that 
VA's adjustment resulted in an overpayment of benefits.  He 
was advised by VA that he had an overpayment of $3,237.00 in 
July 1994.  The veteran requested a waiver of recovery of 
this overpayment in July 1994 because, among other reasons, 
he had no intention to defraud, and was ignorant about the 
law.  The veteran's request for a waiver of the debt was 
denied in September 1994.  In its decision, the Committee 
determined that fault lay with the veteran as he was clearly 
aware that changes in his wife's income would affect his 
entitlement to VA disability pension.  The Committee noted 
that the veteran's failure to notify VA in a timely manner of 
his wife's change in income caused the overpayment of 
benefits.  

In a December 1995 letter, the RO advised the veteran to 
report all of his family's income on all Eligibility 
Verification Reports that he received from VA.  In May 1996, 
the veteran's disability pension was amended to $1,000.07 per 
month effective February 1995.  The veteran was told to 
notify VA immediately of any changes in his family income. 
The veteran was advised in March 1997 and in March 1999 to 
inform VA of any changes in his family income.  

In a January 1999 VA Form 21-0517, Improved Pension 
Eligibility Report, the veteran reported that one of his 
children received $369.00 per month in Social Security 
benefits.  The veteran's wife earned $203.00 per month in 
gross wages from employment, and had earned $225.00 in other 
income from January 1998 to December 1998.  The veteran had 
received $26.43 in total interest and dividends from January 
1998 to December 1998.  He also had received $25.00 for jury 
duty.

In February 1999, the veteran's disability pension was 
amended to $1,329.00, effective from February 1, 1999.  He 
was advised to immediately notify VA if his income changed.  
He was advised that his failure to promptly tell VA about 
income changes could create an overpayment which would have 
to be repaid.

By a March 1999 statement, the veteran indicated that he did 
not wish to file for Social Security benefits for himself as 
these benefits would have adversely affected his VA benefits.  
The veteran preferred that his children receive his VA 
benefits.  

In a February 2000 VA Form 21-0517, Improved Pension 
Eligibility Report, the veteran indicated that in December 
1999, his wife had received $704.00 per month in Social 
Security benefits.  Each of the veteran's three children had 
received $117.00 per month in Social Security benefits.  The 
veteran's wife had $7,826.68 in cash.  One child had 
$1,134.00 in cash, another child had $912.00 in cash, and a 
third child had $1,734.00 in cash.  

A June 2000 notation from the RO indicates that a 
representative from the RO attempted to contact the veteran 
in June 2000 by telephone in order to determine the family's 
Social Security payment amounts, but was unable to reach the 
veteran after four attempts.

In June 2000, the RO amended the veteran's disability 
compensation award to $2,650.00 per month, effective April 
2000.  

In July 2000, the RO proposed a reduction in the veteran's VA 
benefits because it had received evidence that the veteran's 
wife and children were receiving Social Security benefits.  
Because the veteran had not indicated when the family began 
receiving these benefits, the RO charged him with a receipt 
of this income from December 1, 1999.  The RO reduced the 
veteran's monthly benefit rate to $308.00 from December 1, 
1999.  

In a subsequently prepared July 2000 letter, the RO advised 
the veteran that it was proposing to stop his payments 
effective June 1, 1999 based on a report from the Social 
Security Administration that showed that his wife began 
receiving $688.00 per month in Social Security benefits in 
May 1999.  The RO noted that the veteran's three children 
each began receiving $114.00 per month in Social Security 
benefits in May 1999.  The three children had each received a 
back payment of $822.00, and the veteran's wife had received 
a back payment of $6,147.00 from Social Security.  The RO 
advised the veteran that this income caused his total family 
income to exceed the maximum allowable pension limit for a 
veteran with four dependents.  The RO informed the veteran 
that it would not take action or adjust payments for 60 days 
in order for the veteran to submit evidence showing why the 
RO should not make any adjustment.

In a July 2000 statement, the veteran requested that the RO 
immediately terminate his VA benefits.  

In a July 2000 VA Form 20-5655, Financial Status Report 
(FSR), the veteran reported that his wife received $704.50 
per month in Social Security disability benefits.  The 
veteran reported that his three children received $351.00 per 
month in Social Security disability benefits.  The family's 
total monthly net income was $1055.00.  The veteran reported 
that he paid $350.00 per month for rent or mortgage.  The 
family's food costs totaled $600.00 per month, and utilities 
and heat totaled $192.00 per month.  The veteran's car 
insurance was $150.00 per month, and medications cost $150.00 
per month.  The veteran's phone bill was $70.00 per month.  
The family's total month expenses equaled $1512.00.  The 
veteran reported that he owned a 1997 Dodge automobile that 
was worth $12,000.00.  He reported that his car payments 
totaled $323.00 per month.  

The veteran was notified by the VA Debt Management Center in 
a July 2000 letter that he owed a debt of $7,371.00.  The 
veteran requested a waiver of the recovery of the overpayment 
later that same month.  

In August 2000, the RO notified the veteran that his 
disability pension award was decreased to $0 effective from 
June 1999 because his countable annual income from that date 
exceeded $15,985.00.  

The veteran's request for a waiver of recovery of the debt 
was denied in October 2000.  The Committee noted that there 
was no finding of fraud, misrepresentation, or bad faith on 
the part of the veteran.  The Committee found the veteran at 
fault with the creation of the debt.  The Committee noted 
that the veteran had been in receipt of VA Disability Pension 
since March 1992.  The Committee noted that the veteran had 
received several award letters from VA since 1992 informing 
him of the need to immediately inform VA of any changes in 
his family's income.  The Committee noted that the veteran 
had had a previous overpayment that had been created in his 
account in June 1994 due to a higher rate of income for his 
wife than was reported.  The Committee noted that the veteran 
requested waiver of this overpayment, and his request was 
denied by a September 1994 decision.  The Committee also 
noted that the evidence also reflected that the veteran first 
notified VA of his dependents' Social Security income in 
February 2000.  The Committee reported that veteran stated 
that his wife received her first Social Security check in May 
1999.  The Committee determined that this change in the 
veteran's reported income required a retroactive adjustment 
to his VA benefits.  The Committee noted that an August 2000 
VA award stopped the veteran's benefits effective June 1999, 
and created an overpayment in the amount of $17,809.00.  The 
Committee pointed out that the veteran was aware that his 
change in family income would affect his entitlement to VA 
pension.  The Committee found that fault for the creation of 
this debt rested solely with the veteran.  The Committee 
noted that the veteran's July 2000 FSR listed zero income for 
the veteran, and $1055.00 per month for his family.  He had 
monthly expenses of $1,512.00.  The Committee found that, 
considering the veteran's age, level of education, and his 
wife's past employment history, it was reasonable to expect 
that the veteran's family income would increase within the 
foreseeable future.  The Committee determined that collection 
of this overpayment at some point in the foreseeable future 
would not inflict undue hardship on the veteran.  The 
Committee determined that there was evidence of unjust 
enrichment in that the veteran was being paid a supplemental 
income from VA based on his family's monetary need.  The 
Committee noted that the evidence also reflected that the 
veteran's family received Social Security income during the 
period of this overpayment.  The Committee determined that it 
was reasonable that the veteran could have used this income 
to pay his necessary living expenses without relying on 
government aid.  The Committee determined that the family's 
total income in 1999 was $36,921.00.  

Also of record is a statement from the Coordinator of the 
Calloway County Schools Family Resource Center, received by 
the RO in October 2000.  The Coordinator reported that she 
had known the veteran's family for years, but had had 
infrequent contact with the family over the previous nine 
years.  She reported that the veteran had major health 
problems and could not work.  She indicated that the veteran 
weighed less than 97 pounds and had emphysema and rheumatoid 
arthritis.  The Coordinator reported that the veteran's wife 
had worked for 20 years at a hospital, where she was a 
valuable and dependable employee.  She reported that the 
veteran's wife had been diagnosed with diabetes 17 years 
earlier, but that she had been unable to work for the 
previous three years due to her classification as a brittle 
diabetic.  The Coordinator noted that the veteran's family 
had no way to generate more income, no way for either parent 
to work, and no family resources.  The Coordinator reported 
that, since the veteran's VA disability payments were 
suspended, the veteran's family had been unable to make their 
car and trailer payments, and were expecting repossession of 
these at any time.  She reported that she had found a couple 
who was willing to donate a car to them, but that the car was 
more than 15 years old, and had more than 250,000 miles on 
it.  She reported that the veteran and his family lived 12 
miles away from town, and absolutely needed to have 
transportation for food, medical care, and for their children 
to continue in an after-school academic program.  The 
Coordinator pointed out that, if the veteran's family lost 
their trailer, they would have to live in a 75-year old farm 
house, which did not have an indoor bathroom and was 
difficult to heat.  

In an October 2000 statement, the veteran indicated that 
because his wife was receiving Social Security disability 
benefits, she could never be considered gainfully employed.  

Also of record is a February 1999 Social Security decision, 
received by the RO in October 2000, which indicates that the 
veteran's wife was considered to be disabled due to severe 
impairments caused by borderline intellectual functioning, 
dysthymia, insulin dependent diabetes mellitus with 
peripheral neuropathy, hypertension, obesity, and back pain.  

In a May 2001 statement, the veteran argued that the fact 
that he would never be gainfully employed warranted a waiver 
of recovery of overpayment.

The veteran submitted a FSR in December 2001.  He reported 
that his wife received $730.00 per month in Social Security 
benefits, and his three children received a total of $363.00 
per month in Social Security benefits.  His total monthly net 
income totaled $1,093.00.  The veteran reported that his rent 
or mortgage payment was $350.00 per month, and that he spent 
$600.00 per month on food.  His utilities and heat totaled 
$192.00 per month.  The veteran's car insurance was $150.00 
per month, and his medications totaled $150.00 per month.  
His phone bill was $70.00 per month.  The veteran's total 
monthly expenses totaled $1,512.00.  The veteran also 
reported that he owned a 1975 Chevy automobile, and that he 
paid $100.00 per month on the automobile.  He also stated 
that $9,000.00 was past due on an automobile.  

Pursuant to the Board's September 2001 remand, in January 
2002, the RO prepared an audit of the veteran's VA benefit 
record.   The RO determined that the veteran was overpaid VA 
benefits in the amount of $17,809.00.  The veteran's income 
included $26.00 of interest paid in June 1999, $6,147.00 in 
Social Security benefits paid in June 1999, and Social 
Security benefits paid through December 1999 in the amount of 
$12,666.00.  The veteran was instructed to notify the RO if 
the amount of Social Security income found was incorrect.  
The veteran did not respond to the findings made in the 
audit.  

Analysis

The Board notes that after the veteran received the January 
2002 audit, he did not challenge the validity of the debt or 
the amount in question.  As noted above, the veteran was paid 
benefits at a monthly rate on the basis that his annual 
income was not in excess of the maximum annual limit during 
the time in question, and that his net worth was not 
excessive. The veteran, however, had additional monthly 
income in the form of his dependents' Social Security 
disability payments, effective from May 1999.  An overpayment 
of $17,809.00, which equaled pension benefits at the rate of 
$1329.00 a month from June 1, 1999 to November 30, 1999, 
pension benefits at the rate of $1361.00 from December 1, 
1999 to June 30, 2000, and pension benefits at the rate of 
$308.00 per month from July 1, 2000 to July 30, 2000, was 
created by the RO's retroactive discontinuation of pension 
benefits.  Because this case was specifically remanded to 
determine the exact amount of the debt, and because the 
veteran has not challenged the validity or the amount of the 
debt since the January 2002 audit, the Board may adjudicate 
the waiver issue without first having to determine whether 
the debt was properly created.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991); VAOPGCPREC 6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a) 
(2002).  Under the criteria set out in 38 U.S.C.A. § 5302(c), 
the law precludes a waiver of recovery of an overpayment or 
waiver of the collection of any indebtedness where any one of 
the following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.962(b) (2002).  Consequently, 
before the Board may determine whether equity and good 
conscience warrants a waiver, the Board must first determine 
whether there was an indication of fraud, misrepresentation, 
or bad faith on the part of the veteran in connection with 
the claim.

In reviewing the evidence of record, the Board agrees with 
the Committee's October 2000 decision and finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  Although the record 
indicates that the veteran's dependents began receiving 
Social Security income around May 1999, the record shows that 
in the February 2000 Improved Pension Eligibility Form, the 
veteran reported receiving an additional $704.00 for his 
spouse, and an additional $117.00 per child per month for 
Social Security benefits.  The Board notes that the RO 
attempted to contact the veteran several times by phone in 
June 2000 to verify the Social Security benefits received.  
Thereafter, the next communication of record between the 
veteran and the RO is a July 2000 letter from the RO to the 
veteran proposing a reduction in his benefits.  Of particular 
interest is that the RO did not have any contact with the 
veteran until July 2000, which is more than four months after 
the veteran first disclosed his increased income.  The Board 
finds that, based on the information provided by the veteran 
in his February 2000 Improved Pension Eligibility Form, VA 
was put on notice that there was a change in income.  There 
is nothing in the record to indicate that the veteran tried 
to hide the receipt of income or mislead VA. Therefore, the 
Board finds that there was no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between the debtor and VA; (3) undue hardship; (4) 
whether collection would defeat the purpose of the benefit; 
(5) unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The first element to consider is the fault of the debtor, 
which is "[w]here actions of the debtor contribute to 
creation of the debt."  38 C.F.R. § 1.965(a)(1).  The second 
element to consider is the balancing of faults, which 
requires a weighing of the fault of the debtor against the 
fault of VA.  38 C.F.R. § 1.965(a)(2).   In this case, given 
the fact that the veteran was repeatedly advised to report to 
VA any changes in income, and the fact that he was previously 
denied a request for a waiver of recovery of overpayment, and 
consequently knew of the importance of immediately reporting 
a change in income, the Board finds that the veteran was at 
fault in the creation of the debt as he did not notify VA for 
months after his household income increased.  

However, when the veteran reported having received the 
additional $1055.00 per month in Social Security benefits in 
February 2002, this information should have alerted VA that a 
change in income had occurred, and further investigation may 
have averted some of the overpayment.  By taking over four 
months to contact the veteran after receiving the February 
2000 Improved Pension Eligibility Report, VA contributed to 
the size of the overpayment.  The Board acknowledges that, 
although VA played a role by failing to act promptly when the 
February 2000 Improved Pension Eligibility Report was 
received, the veteran continued to accept these benefits.  

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).   
Based on the possibility that the veteran has underreported 
his expenses and because it appears that the family is 
already past due on an automobile payment, the Board finds 
that to require repayment would likely impose an undue 
financial burden upon him.  The Board recognizes that 
according to the most recent FSR in December 2001, the 
veteran's total monthly expenses exceeded his total monthly 
net income by $419.00.  However, he did not allocate money 
for clothing, gas, or taxes.  In addition, the Board notes 
the veteran had additional monthly expenses and amounts due 
to creditors as the Coordinator at the Calloway County 
Schools Family Resource Center indicated that the veteran's 
family had been unable to make car and trailer payments and 
were expecting repossession of those items.  The Board 
recognizes that in the July 2000 FSR, the veteran reported 
that his only asset was a 1997 Dodge automobile, which was 
worth $12,000.00.  He reported that he paid $323.00 per month 
for car payments.  However, in the most recent FSR, in 
December 2001, the veteran reported that he owned a 1975 
automobile.  He did not give a value for the automobile, but 
indicated that $9,000.00 was past due to a creditor, which 
suggests that the family did indeed lose the 1997 automobile 
and received another car through a donation.  Furthermore, 
the Board notes that the Family Resource Center Coordinator 
indicated that the family was in danger of losing their 
trailer.  The Coordinator reported that if the family lost 
their trailer, they would be forced to live in a house with 
poor heat and no indoor bathroom.  Furthermore, the Board 
notes that the veteran's wife was determined to be disabled 
by Social Security and that the veteran was found to be 
disabled by VA.  The Board does not find that, considering 
the veteran's health, level of education, and his wife's past 
employment history that the family income will increase in 
the foreseeable future.  Therefore, given the danger the 
family is in of losing its home, in addition to its car, the 
collection of the debt would involve undue hardship, 
including a deprivation of basic necessities.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended. 38 C.F.R. § 1.965(a)(4). The pension benefits 
awarded to the veteran were derived from a needs-based 
program intended to assure that veterans are able to meet 
their basic needs.  There is no indication that recovering 
the pension indebtedness owed to VA would defeat the purpose 
of the laws and regulations providing pension benefits to 
veterans.  Additionally, while the veteran's failure to make 
restitution would enrich him beyond what he was entitled, 
there exists a need for moderation in a case like this, where 
VA delay and the veteran's health, monthly expenses, and 
possible undue hardship are significant factors.  38 C.F.R. 
§ 1.965(a)(5).  Finally, the veteran has not claimed, and the 
evidence has not shown, that he relinquished any right or 
incurred any legal obligation as a result of his reliance on 
the unwarranted VA benefit.  38 C.F.R. § 1.965(a)(6).  
Nevertheless, the Board finds that, in balancing all factors 
for and against waiver of recovery of the debt, a waiver is 
warranted.

A waiver is warranted because it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt.  In reaching this conclusion, the 
Board acknowledges that the veteran did not provide 
notification of his change in income until February 2000.  
However, by taking over four months to process this 
information, VA's lack of timely action also contributed to 
the creation of a much larger debt.  In addition, in view of 
the entire financial picture depicted by the evidence of 
record, the Board does not find that the amount he received 
reaches a level that would justify denying the veteran's 
request on the ground of unjust enrichment.  See Cullen v. 
Brown, 5 Vet. App. 510 (1993).  His unjust enrichment is 
outweighed by the degree of VA's contribution to the creation 
of the debt, and the probable undue hardship repayment would 
likely cause.  Under the unique circumstances in this case, 
the Board concludes that a recovery of the overpayment of 
pension benefits would be against equity and good conscience 
under the provisions of 38 C.F.R. § 1.965.  Therefore, a 
waiver is warranted.


ORDER

Waiver of recovery for an overpayment of non-service-
connected pension benefits in the amount of $17,809.00, plus 
accrued interest, is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

